Citation Nr: 1438892	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-33 102	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Pension Management Center and Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Propriety of a December 2010 Income Verification Match (IVM) decision, to include a denial of waiver of overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1975 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 IVM decision (to include a denial of waiver of overpayment), which was rendered by the VA Pension Management Center and Committee on Waivers and Compromises in Milwaukee, Wisconsin, which is the agency of original jurisdiction (AOJ) over the present issue on appeal.

 
FINDINGS OF FACT

1.  The current appeal was certified to the Board in May 2014 and the case was transferred to the custody of the Board in August 2014.

2.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received direct notification in writing from the appellant, in which he expressly requested to withdraw his appeal of the December 2010 IVM decision, to include a denial of waiver of overpayment, that was rendered by the VA Pension Management Center and Committee of Waivers and Compromises in Milwaukee, Wisconsin.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the IVM decision (to include a denial of waiver of overpayment) that is presently before the Board have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the matter on appeal was certified to the Board in May 2014 and forwarded to the custody of the Board in August 2014.  The record indicates that in August 2014, the appellant, with the counsel of his appointed representative, expressly notified the Board in writing (via correspondence sent directly to the Board in an August 2014 electronic document transmission) that he desired to withdraw his appeal, inter alia, of the December 2010 IVM decision (to include a denial of waiver of overpayment) of the VA Pension Management Center and Committee of Waivers and Compromises in Milwaukee, Wisconsin.  The notice was received by the Board prior to the promulgation of an appellate decision in the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of the December 2010 IVM decision (to include a denial of waiver of overpayment), which was rendered by the VA Pension Management Center and Committee of Waivers and Compromises in Milwaukee, Wisconsin, is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


